DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the wafer of claim 19 is the same element as the “material” of claim 17 or if they are two separate distinct elements since they are referred to by two different names. Claim 19 recites “a wafer” which is attached to a PZT. Claim 17, from which claim 19 depends from, recites this PZT covers a portion of “a material.” It is not clear if the “wafer” is the “material” of claim 17 or if they are two separate distinct elements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe (US 7,411,682) in view of Bourquin et al. (WO 2008/148237; submitted in IDS of 08/29/2019) and Reyes et al. (US 2009/0122383)
With respect to claims 1 and 10, Moshe shows a hyperspectral imaging system, comprising:
a collimating lens (collimating lens 16)  positioned for collimating a light beam having a wavelength k;
an imaging interferometer (18) positioned to receive said collimated light beam, and being configured to provide an interferogram having a spectral resolution 
said imaging interferometer having a beam splitter (20’) for splitting said collimated light beam into two beams (56A, 56B), and a pair of mirrors (22, 24) providing an optical path difference (OPD) between said two beams, wherein a maximal value of said OPD is less than 40k (col. 18, ll. 24-48).

Moshe does not show that the collimating lens is a matrix of a plurality of microlenses having a size of about 3mm.

As to the limitation of microlens matrix being 3mm, Reyes shows an interferometer for spectroscopy wherein the interferometer is produced by micro-electro-mechanical (MEMS) being less than 10 millimeters including 2 millimeters. Reyes [0011]. At the time of the invention, one of ordinary skill in the art would have been motivated to implement the proposed Moshe/Bourquin interferometer by using a MEMS technique in order make the interferometer compact in size, including where the components (e.g. micromirrors) are less than 10mm including 3mm. Reyes [0011].

With respect to claims 2 and 10, the beam splitter is a cubic beam splitter (Moshe Fig 1C).
With respect to claims 3 and 12, said pair of mirrors comprises a movable mirror (24) mounted on a piezoelectric actuator (26).

With respect to claim 4, said pair of mirrors comprises a movable mirror configure for linear motion (axis 60).


With respect to claims 6 and 15, said feedback sensor is a capacitive sensor (col. 19, ll. 7-8).
With respect to claim 7 the system comprises a controller configured for receiving position change data from said feedback sensor, and controlling said position of said mirror based, at least in part, on said position change data (col. 19, ll. 43-67).
With respect to claim 8, Moshe shows a light detecting imaging system (34, 36) for detecting said interferogram, and an image processing system (38) for generating a hyper spectral image based, at least in part, on said detected interferogram.
With respect to claim 13, the movable mirror is moved along an axis at displacement of about 1 mm (wavelengths of 100nm, 400-700 nm, 800-1200nm at cols. 3 and 4, the OPD being on the order of 10 wavelengths at col. 18, ll. 30-35, thus OPD being about 1mm).
With respect to claims 17 and 18, Reyes shows the interferometer being mounted on an etched surface [0038]. At the time of the invention, one of ordinary skill in the art would have used the etched wafer taught by Reyes in order to fabricate the mirror structures/beam splitter, including the PZT discussed for claims 3 and 12, via MEMS technique.
With respect to claims 19 and 20, Reyes shows the optical bench 105 has a ground plane/electrical interconnect layer but does not identify the material to be gold. Official notice is taken that gold was well known in the art to be used for electrical connections and it would have been obvious to use gold as the layer in order to provide an efficient ground or electrical connection.
Response to Arguments
The previous objections and rejections of claims under 35 U.S.C. 112(a) or (b) have been withdrawn.
Claim rejections under 35 U.S.C. 103
Applicant points out that paragraph 12 of the Reyes reference cited in the Office action does not teach the interferometer is produced by micro-electro-mechanical (MEMS) being less than 10 millimeters including 2 millimeters. The Examiner apologizes for the citing the wrong paragraph number. It is the paragraph immediately preceding (paragraph [0011]) that teaches this limitation. Paragraph [0011] teaches that the diameter of a mirror is less than 10 mm and preferably 2mm. As such, the implemented collimating lens would have a size near that of the mirror (i.e. near that of 10mm and near that of 2mm, and thus near the claimed 3mm).
Applicant argues Bourquin does not teach a microlens matrix, but instead shows a linear array of microlenses and that a linear array is not a matrix. The Examiner respectfully disagrees. First, Bouquin’s teaching is not limited to only a linear array of microlenses. Bourquin teaches that “the number and arrangement (emphasis added) of the microlenses may be adapted to the array of radiation sources and/or to the detector cells” (page 20, lines 19-20). Second, the broadest reasonable interpretation of the “matrix” in light of the specification includes a linear array. The Examiner has not found the disclosure to define “matrix” to exclude a linear array. A definition matrix has been found to be “an array of circuit elements (such as diodes and transistors) for performing a specific function” (https://www.merriam-webster.com/ dictionary/matrix). Applicant is also request to review US 2003/0048442 which states “[S]uch as a linear matrix of detectors, or a two-dimensional array of solid-state detectors as would be 
As to Applicant’s argument that the prior art does not teach the resolution is about 2nm, this limitation is drawn to the merits of the claimed invention. Applicant states the 2nm resolution is achieved due to the microlens matrix at 3mm. As such, the proposed combination of reference would also have the same benefit of 2nm resolution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886